Citation Nr: 1620384	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  09-45 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1954 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Buffalo, New York Department of Veterans Affairs Regional Office (RO).  In November 2009 substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in a subsequent April 2010 written statement, the Veteran withdrew his request for a hearing.  

In March 2016, the Board notified the Veteran that there was conflicting information in the record as to which of two Veterans Service Organizations he wished have represent him- the Veterans of Foreign Wars of the U.S. or the Disabled American Veterans.  He was advised that if he did not clarify his desires for representation within 30 days of the letter, VA would assume he did not desire any representation.  The Veteran has not responded, and so the Board finds that he is proceeding in his appeal without representation.

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for residuals of a traumatic brain injury, bilateral hearing loss disability, tender scars, a neck disability, and a low back disability, and entitlement to service connection for tinnitus have been raised by the record in April 2010 and December 2010 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The record shows that a due process letter concerning these claims was sent in 2010, following which no adjudication was made.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have PTSD.





CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran received notification in a July 2008 letter advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided the Veteran with appropriate notice with of the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  Post-service VA and private treatment records have been obtained.  The Veteran has been provided a VA examination.  The Board finds the examination is adequate, and the Veteran does not contend otherwise.  Therefore, remand for additional VA examination is not necessary and there is no bar to proceeding with a final decision in this case.

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The service medical records are negative for any complaints, findings, or diagnosis of PTSD.

Post-service outpatient treatment records show that as of December 2007 the Veteran did not have a diagnosis of PTSD.  Specifically, at that time, the Veteran's PTSD screen was negative.  However, in a March 2009 letter, the Veteran's treating VA treating psychiatrist stated that the Veteran had a diagnosis of PTSD related to his active service when he witnessed the death of a fellow service member.  In subsequent  April 2009 and May 2009 VA treatment records, the Veteran reported to his VA psychiatric treatment providers that he had a history of PTSD.  There is no medical evidence of record documenting an official diagnosis of PTSD prior to or after the March 2009 letter from the Veteran's VA psychiatrist.

Notably, based on the Veteran's statements that he had PTSD as a result of witnessing a fellow service member's death while serving in Germany, efforts were made by VA to verify the reported event.  Efforts to verify the incident were unsuccessful as there was no documentation that the service member identified by the Veteran died during a training exercised as reported by the Veteran.  

Even so, the Veteran was afforded a VA examination in September 2011.  At that time, the VA examiner noted that the Veteran had no PTSD symptoms.  The examiner assigned a diagnosis of schizophrenia, chronic paranoid type, and cognitive disorder due to multiple etiologies including longstanding hypertension and cardiomegaly.  The examiner did not assign a diagnosis of PTSD.  

The Board first notes that service connection is already in effect for schizophrenia with a depressive disorder.  The Board also notes that the cognitive disorder is a matter that has been referred to the RO for appropriate action, and which is not encompassed in the current claim.

Turning to the PTSD, while the Board acknowledges that the Veteran's treating VA psychiatrist assigned a diagnosis of PTSD related to the Veteran's reported stressor event, the evidence of record establishes that the event reported by the Veteran has not been corroborated.  Moreover, on September 2011 VA examination, the Veteran exhibited no PTSD symptoms and a diagnosis of PTSD was not made.  Based on the above, the Board finds that the evidence as a whole establishes that the Veteran does not have PTSD.  Specifically, at the most recent examination the Veteran did not even exhibit any PTSD symptoms, and the examiner noted that the only psychiatric disorders present were those for which service connection is already in effect.  The treating clinicians, in providing diagnoses of PTSD, based the diagnoses on the stressor event claimed by the Veteran, which has not been corroborated.  In the absence of corroboration, the PTSD diagnosis cannot be accepted as a valid diagnosis.  The evidence overall consequently shows that the Veteran does not have PTSD.

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the medical evidence of record, including outpatient treatment records and the VA examination reports does not show that the Veteran has been diagnosed with PTSD due to a corroborated in-service stressor event, the Board finds that service connection for PTSD is not warranted.  Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence during or contemporary to the pendency of this claim does not show that it is at least as likely as not that the Veteran has a diagnosis of PTSD for which service connection can be granted.

Accordingly, the Board finds that the preponderance of the evidence is against a claim for service connection for PTSD and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


